 


109 HRES 434 IH: Recognizing the importance of establishing a national memorial at the Pentagon Reservation to commemorate and mourn the terrorist attack against the Pentagon on September 11, 2001.
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 434 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Moran of Virginia (for himself, Mr. Tom Davis of Virginia, Mr. Nadler, Mr. Van Hollen, Mrs. Maloney, Mr. Boucher, Mr. Menendez, Mr. Wolf, Mr. Murtha, and Ms. Norton) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Recognizing the importance of establishing a national memorial at the Pentagon Reservation to commemorate and mourn the terrorist attack against the Pentagon on September 11, 2001. 
 
Whereas, in the United States, the terrorist attacks of September 11, 2001, have joined the pantheon of national tragedies and is a defining moment in United States history; 
Whereas on September 11, 2001, terrorists attacked the United States when they hijacked four civilian aircraft and caused one of the aircraft to crash into the Pentagon, which is one of the most recognized symbols of the strength and power of the United States, two of the aircraft to crash into the World Trade Center in New York City, and the fourth aircraft to crash in rural southwest Pennsylvania; 
Whereas American Airlines Flight 77, which was crashed into the Pentagon, caused the death of 184 people, including 59 victims in the airplane; 
Whereas, in all, the terrorist attacks on September 11, 2001, killed more than 3,000 people and injured another 6,000 people; 
Whereas the terrorist attacks of September 11, 2001, affected Americans, not only for the loss of life, but also for its emotional toll, and two-thirds of Americans report that the attacks had a great emotional impact on them and virtually all Americans can recall precisely where they were and what they were doing when they learned of the attacks; 
Whereas the American people found the actions of firefighters, police officers, rescue workers, military personnel, and Department of Defense employees at the Pentagon in the aftermath of the terrorist attacks to be personally inspiring; 
Whereas the attacks united Americans and people throughout the world regardless of their political, ethnic, or religious persuasion or affiliation; 
Whereas since the historic events of September 11, 2001, many people have visited the site of the Pentagon attack to mourn the dead, to pay tribute to the heroic action of the firefighters, police officers, rescue workers, military personnel, and Department of Defense employees at the Pentagon, and to attempt to understand the nature of this attack on the United States; 
Whereas section 2864 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 2674 note) authorized the Secretary of Defense to establish a memorial at the Pentagon Reservation dedicated to the victims of the terrorist attack on the Pentagon and to accept monetary contributions made for the purpose of assisting in the establishment of the memorial;  
Whereas the competition for the design of the Pentagon memorial generated 1,126 entries; 
Whereas the winners, Julie Beckman and Keith Kaseman, had never entered a competition before creating their design to honor the victims who died at the Pentagon; 
Whereas the proposed memorial is moving, thoughtful, and respectful of the victims and will encourage collective contemplation through silence; 
Whereas the memorial will pay tribute to each of the 184 victims of the terrorist attack who were tied together by the horrific event of September 11 using a time line spanning the victims’ ages from the youngest (age 3) to the oldest (age 71); and 
Whereas family members of the victims, local residents and businesses, professional organizations, State and local officials, and persons around the United States and the world support the establishment of the memorial at the Pentagon to recognize the people who died in the terrorist attack, to pay tribute to the people who were injured in the attack and the firefighters, police officers, rescue workers, military personnel, and Department of Defense employees who heroically responded to the attack, and to acknowledge the impact that the tragedy has had on those people who witnessed it: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the importance of establishing a national memorial at the Pentagon Reservation as the highest honor the United States can confer to commemorate and mourn the terrorist attack at the Pentagon on September 11, 2001; and 
(2)supports the efforts of the Pentagon Memorial Fund, Inc., a nonprofit organization established by the families of the victims of the terrorist attack, to construct the memorial. 
 
